          Case 21-32351 Document 166 Filed in TXSB on 07/21/21 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                                 CHAPTER 11

LIMETREE BAY SERVICES, LLC, et al. 1                                   CASE NO.: 21-32351

            Debtors.                                                   Jointly Administered


         DEBTORS’ EMERGENCY MOTION FOR AN EXTENSION OF TIME TO
           FILE SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS

          Emergency relief has been requested.

          If you object to the requested relief or you believe that emergency
          consideration is not warranted, you must file a written response prior to the
          below date by which relief is requested. Otherwise, the Court may treat the
          request as unopposed and grant the relief requested.

          Relief is requested not later than July 22, 2021.


         Limetree Bay Services, LLC (“Limetree”) and its debtor affiliates (collectively, the

“Debtors”), as debtors and debtors in possession in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), respectfully represent as follows in support of this motion (the “Motion”).

                                                    Relief Requested

         1.        Pursuant to Rule 1007(c) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Debtors request entry of an order, substantially in the form attached

hereto as Exhibit A, extending the deadline by which the Debtors must file their (i) schedules of

assets and liabilities, (ii) schedules of current income and expenditures, (iii) schedules of

executory contracts and unexpired leases, and (iv) statements of financial affairs (collectively,

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 166 Filed in TXSB on 07/21/21 Page 2 of 5




the “Schedules and Statements”) by 15 days , for a total of 29 days from the Petition Dates (as

defined below), through and including August 10, 2021, without prejudice to the Debtors’ ability

to request addition extensions for cause shown.

          2.       The Debtors seek this relief because they do not believe they can fully complete

and file the Schedules and Statements by July 26, 2021, the current deadline applicable to the

Debtors’ cases.

                                             Jurisdiction

          3.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2).

                                             Background

          4.       On July 12, 2021 (the “Petition Date”), each of the Debtors commenced with this

Court a voluntary petition for relief under the Bankruptcy Code. The Debtors continue to operate

their businesses as debtors in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these chapter 11

cases, and no official committees have been appointed or designated.

          5.       Additional information regarding the circumstances leading to the commencement

of these chapter 11 cases and information regarding the Debtors’ business is set forth in the

Declaration of Mark Shapiro in Support of Chapter 11 Petitions and First Day Motions (Doc.

No. 8).

                                      Basis for Relief Requested




                                                   2
4825-3715-6082.1
         Case 21-32351 Document 166 Filed in TXSB on 07/21/21 Page 3 of 5




        6.         Bankruptcy Rule 1007 requires the Debtors to file the Schedules and Statements

within 14 days after the Debtors’ respective Petition Dates. The Court is authorized to grant an

extension of these deadlines “for cause” pursuant to Bankruptcy Rule 1007(c).

        7.         To prepare the Schedules and Statements, the Debtors must compile information

from books, records, and documents relating to creditor claims as well as the Debtors’ assets. In

these jointly administered cases, there are six Debtors with various financial information. The

Debtors and their reduced staff have been working diligently to gather information for the six

Debtors from various sources to complete information related to their Schedules and Statements.

        8.         Sufficient cause exists here because the Debtors are compiling information from

multiple sources, have reduced their staff, and need additional time to complete the Schedules

and Statements by working with the Debtors’ restructuring professionals.

        9.         While the Debtors believe that the requested extension will provide sufficient

time to permit the Debtors to complete and file the Schedules and Statements, the Debtors

reserve the right to seek additional extensions on appropriate notice and motion to the Court.

        10.        Proposed Counsel for the Debtors has conferred with the United States Trustee

and the United States Trustee is not opposed to the relief requested. The Section 341 meeting of

creditors has been scheduled for August 17, 2021. The Debtors submit that the requested

extension to August 10, 2021, will still provide parties in interest with sufficient time to review

the Debtors’ Schedules and Statements before the Section 341 meeting.

        11.        Pursuant to Local Rule 9013-1(i) and Bankruptcy Rule 6003, which empowers a

court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm,” the Debtors respectfully

request emergency consideration of this Motion. The Motion requests an extension to file the



                                                  3
4825-3715-6082.1
         Case 21-32351 Document 166 Filed in TXSB on 07/21/21 Page 4 of 5




Debtors’ Schedules and Statements to allow the Debtors adequate time to fully complete this

project and request the Court’s consideration before the current deadline expires. Accordingly,

the Debtors submit that they have satisfied the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 and, therefore, respectfully request that the Court approve the relief

requested in this Motion on an emergency basis.

        12.        Pursuant to Local Rule 9013-1(i), this Motion is verified as to its accuracy by

Debtors’ proposed counsel.

        13.        Notice of this Motion whether by facsimile, electronic mail, or mail, will be given

to the parties on the Debtors’ master service list, including: (a) the United States Trustee for the

Southern District of Texas, (b) the Debtors; (c) the attorneys for the Debtors; (d) the Debtors’

secured lenders; (e) the Debtors’ thirty largest unsecured creditors; (f) the Debtors’ identified,

interested governmental and regulatory agencies; and (g) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The method of service for each party will be described more

fully in the certificate of service prepared by the Debtors’ claims and noticing agent. The Debtors

respectfully submit that, under the circumstances, such notice is sufficient and that no other or

further notice of this Motion is required.

        WHEREFORE, the Debtors respectfully request this Court enter an order, substantially in

the form attached hereto as Exhibit A, extending the time for filing the Schedules and Statements

to August 10, 2021, a date 29 days from the Petition Dates, and for all other relief that is

appropriate under the circumstances.

        RESPECTFULLY SUBMITTED this 21st day of July 2021.

                                                 BAKER & HOSTETLER LLP

                                                 /s/ Jimmy D. Parrish



                                                    4
4825-3715-6082.1
         Case 21-32351 Document 166 Filed in TXSB on 07/21/21 Page 5 of 5




                                             BAKER & HOSTETLER LLP
                                             Elizabeth A. Green, Esq.
                                             Fed ID#: 903144
                                             Email: egreen@bakerlaw.com
                                             Jimmy D. Parrish, Esq.
                                             Fed ID#: 2687598
                                             E-mail: jparrish@bakerlaw.com
                                             SunTrust Center, Suite 2300
                                             200 South Orange Avenue
                                             Orlando, Florida 32801-3432
                                             Telephone: (407) 649-4000
                                             Facsimile: (407) 841-0168

                                             BAKER & HOSTETLER LLP
                                             Jorian L. Rose, Esq.
                                             N.Y. Reg. No. 2901783
                                             45 Rockefeller Plaza
                                             New York, New York
                                             Telephone: 212.589.4200
                                             Facsimile: 212.589.4201
                                             Email: jrose@bakerlaw.com

                                             Proposed Counsel for the Debtors and Debtors in
                                             Possession

                                    Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                             /s/ Jimmy D. Parrish
                                             Jimmy D. Parrish

                                     Certificate of Service

        I certify that on July 21, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                             /s/ Jimmy D. Parrish
                                             Jimmy D. Parrish




                                                5
4825-3715-6082.1
